Martin, J.

delivered-the opinion of the court.
This case was remanded from this court at May term, 1827. — 6 Martin, N. S. 62.
To establish a breach of the clause of warranty, the defendants relied on a sentence of condemnation in the court of admiralty; but the plaintiff shewed that the sentence had not passed in rem judicatam, and had been appealed from.
The district court gave judgment for the defendants, and the plaintiff appealed.
In this court the plaintiff’s counsel has urged, that the document relied on by the defendants does not establish rem judicatam; that it ought not to have been received, being but the copy of a copy; that it does hot establish a breach of the clause of warranty.
The sentence of the court of admiralty, it now appears, *534has passed in rein adjudicatam; the appeal having been deserted, and the sentence affirmed.
The document produced is a copy of the records of the court of admiralty, which rendered the judgment, and of the decree of the court of appeals, transmitted to that court, to 1 . . enable it to carry its judgment into execution. It makes part'of the record of the inferior court on that suit, and is its authority for executing its own judgment.
The sentence affirmed establishes that the condemnation • 'took place for an act which is clear evidence of the breach of warranty.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be affirmed, with costs.